Exhibit 10.37



FIRST AMENDMENT TO LEASE AGREEMENT


FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”), dated as of August 1,
2010, between CS/FEDERAL DRIVE C LLC, a Delaware limited liability company
having an address c/o NorthStar Realty Finance Corp., 399 Park Avenue, New York,
New York 10022 (herein called “Landlord”), and QUANTUM CORPORATION, a Delaware
corporation having an address at 1650 Technology Drive, Suite 800, San Jose, CA
95110 (herein called “Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement, dated
February 6, 2006, pursuant to which Landlord originally leased to Tenant
approximately 122,041 rentable square feet of space in the building commonly
known as “Building C” and located at 10285 Federal Drive, Colorado Springs,
Colorado (the “Existing Lease”);
WHEREAS, (i) the term of the Existing Lease with respect to Space 2 expired on
November 30, 2009, and (ii) the term of the Existing Lease with respect to Space
1 is scheduled to expire on February 28, 2011; and
WHEREAS, Landlord and Tenant, subject to and upon the terms and conditions set
forth herein, desire to amend the Existing Lease to, among other things, extend
the Lease Expiration Date with respect to Space 1 to February 28, 2016.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties hereto hereby agree to amend the Existing Lease as follows (the
Existing Lease, as amended by this Amendment, is herein referred to as the
“Lease”):
1.    Definitions.    All capitalized terms contained in this Amendment and not
defined herein shall, for the purposes of the Lease, have the same meanings
ascribed to them in the Existing Lease.
2.    Extension of Lease Expiration Date. (a)    The initial term of the Lease
with respect to Space 1 is hereby extended to February 28, 2016, which extension
shall be on all of the terms, covenants and conditions of the Existing Lease (as
amended by this Amendment).
(b)    To give effect to such extension, the Existing Lease is hereby amended as
follows:
(1)    The definition of “Lease Expiration Date” in the Basic Lease Information
is hereby deleted and replaced with the following:
“Lease Expiration Date:    As to Space 1, February 28, 2016, subject to the
Renewal Terms, and as to Space 2, November 30, 2009.”
(2)    The first sentence of Section 4(a) of the Existing Lease is hereby
deleted and replaced with the following:
“The primary term of this Lease (the “Primary Term”) as to Space 1 shall be for
a period of approximately ten (10) years and as to Space 2 shall be for a period
of approximately three (3) years and ten (10) months, in each case, beginning on
the Commencement Date and ending on the applicable Lease Expiration Date.”
(c)    The parties acknowledge and agree that the foregoing extension is in lieu
of the first Renewal Term (and thus Tenant has only two, five-year extension
rights remaining under Section 4(b) of the Existing Lease). Accordingly, to give
effect to the foregoing, the Existing Lease is hereby amended as follows:
(1)    The definition of “Renewal Terms” in the Basic Lease Information is
hereby deleted and replaced with the following:
“Renewal Terms:    Solely as to Space 1, two (2) consecutive periods of five (5)
years each.”
(2)    The first sentence of Section 4(b) of the Existing Lease is hereby
deleted and replaced with the following:




--------------------------------------------------------------------------------

Exhibit 10.37

“Unless the Term of this Lease shall have expired or been terminated pursuant to
any provision hereof, and so long as no Event of Default exists at the time of
exercise or on the date such Renewal Term commences, Tenant shall have the right
to extend the Term solely with respect to Space 1 for two (2) consecutive
extension periods of five (5) years each (each, a "Renewal Term," and,
collectively, the "Renewal Terms"), upon the terms and conditions set forth in
this Section 4(b).”
3.    Amended Fixed Rent. Notwithstanding anything in the Existing Lease to the
contrary (but subject to the immediately following sentence), the Fixed Rent
payable by Tenant with respect to Space 1 on account of the period from August
1, 2010 through and including February 28, 2016 shall be at the rate of
$567,246.90 per annum ($47,270.58 per month). Notwithstanding the preceding
sentence, until the Mortgagee Consent (as defined below) is obtained, Tenant
shall continue to pay Fixed Rent with respect to Space 1 at the rate set forth
in the Existing Lease (with the understanding that upon the granting of the
Mortgagee Consent, Tenant shall be afforded a rent credit for any Fixed Rent
with respect to Space 1 paid by Tenant on account of the period from and after
August 1, 2010 that is in excess of the amount of Fixed Rent provided for in the
preceding sentence).
4.    Broker.    Each party represents that it has not dealt with any real
estate broker or finder with respect to this Amendment. Tenant agrees to
indemnify and hold Landlord harmless from and against any and all loss,
liability, damage, cost and expense (including, but not limited to, court costs
and reasonable attorneys' fees) which Landlord may incur or sustain in
connection with any claim or action by any real estate broker or finder that may
be asserted against Landlord as a result of any conversations, correspondence or
other dealings between Tenant and such broker or finder. Landlord agrees to
indemnify and hold Tenant harmless from and against any and all loss, liability,
damage, cost and expense (including, but not limited to, court costs and
reasonable attorneys' fees) which Tenant may incur or sustain in connection with
any claim or action by any real estate broker or finder that may be asserted
against Tenant as a result of any conversations, correspondence or other
dealings between Landlord and such broker or finder.
5.    Ratification; Representations.    Except as modified by this Amendment,
the Existing Lease and all covenants, agreements, terms and conditions thereof
shall remain in full force and effect and are hereby in all respects ratified
and confirmed. Tenant represents and warrants to Landlord that, as of the date
hereof, (a) the Existing Lease is in full force and effect and has not been
modified except pursuant to this Amendment; and (b) there exist no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease against Tenant. If any conflict or inconsistency exists
or arises between the terms of this Amendment and the terms of the Existing
Lease, the terms of this Amendment shall prevail.
6.    Mortgagee Consent. Tenant understands that, pursuant to the terms of the
existing mortgage on the Building, the holder of such mortgage is required to
consent to this Amendment. Accordingly, each party, by written notice to the
other, shall have the right (in its sole and absolute discretion) to terminate
this Amendment if such consent (the “Mortgagee Consent”) is not given within 60
days after the date hereof, but only if such termination notice is given after
such 60th day but before the date that is 90 days after the date hereof. Tenant
shall reasonably cooperate with Landlord in connection with Landlord’s efforts
to obtain such consent. In the event of such termination, this Amendment shall
be null and void ab initio, and the Existing Lease shall continue in full force
and effect without modification, as if this Amendment had never been executed.


7.    Miscellaneous. The covenants, agreements, terms and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective legal successors and permitted assigns. This Amendment (i)
contains the entire agreement between the parties with respect to the subject
matter hereof and may not be changed orally but only by a writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought; (ii) may be executed in duplicate counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one and the same instrument; (iii) shall not be binding upon Landlord unless and
until Landlord shall have delivered a fully executed counterpart of this
Amendment to Tenant; and (iv) shall in all respects be governed by and construed
in accordance with the laws of the State of Colorado. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic transmission
(including Portable Document Format (PDF)) shall be as effective as delivery of
a manually executed counterpart hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
                        




--------------------------------------------------------------------------------

Exhibit 10.37

LANDLORD:    
CS/FEDERAL DRIVE AB LLC
                        
By: /s/ DAN RAFFE
Name: Dan Raffe
Title: Executive Vice President
TENANT:
QUANTUM CORPORATION
By: /s/ LINDA M. BREARD
Name: Linda M. Breard
Title: SVP




